Case: 11-40765     Document: 00511822447         Page: 1     Date Filed: 04/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2012
                                     No. 11-40765
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ERIC WATKINS,

                                                  Petitioner-Appellant

v.

MICHAEL W. GARRETT, Complex Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:09-CV-363


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Eric Watkins, former federal prisoner # 55630-004, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition challenging the validity of a
prison disciplinary proceeding as moot. He argues that his release from prison
did not render his petition moot because (1) he is still serving a term of
supervised release and, thus, he is still “in custody” for purposes of § 2241(c)(3);
(2) pursuant to 18 U.S.C. § 3583(e)(2) and United States v. Johnson, 529 U.S. 53,
60 (2000), the district court had jurisdiction to modify his term of his supervised

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40765    Document: 00511822447      Page: 2    Date Filed: 04/16/2012

                                  No. 11-40765

release if it found that he had been incarcerated beyond the proper expiration
of his prison term; and (3) an actual controversy remains as to whether the
incident report should be expunged because of its effect on his custody
classification should his supervised release be revoked. “Whether a case is moot
is a question of law that we resolve de novo.” Bayou Liberty Ass’n, Inc. v. U.S.
Army Corps of Eng’rs, 217 F.3d 393, 396 (5th Cir. 2000).
      Watkins is correct that he was and still is “in custody” for purposes of
pursuing federal habeas relief because he was incarcerated at the Federal
Correctional Complex in Beaumont, Texas, when he filed the instant § 2241
petition and he is still serving a four-year term of supervised release. See
Maleng v. Cook, 490 U.S. 488, 490-91 (1989); Johnson v. Pettiford, 442 F.3d 917,
918 (5th Cir. 2006). However, Watkins did not seek a reduction of his supervised
release term pursuant to § 3583(e) in the district court, and the district court
lacked jurisdiction to consider such a reduction because he was sentenced in the
United States District Court for the Northern District of Florida and no transfer
of jurisdiction had been effected. See 18 U.S.C. § 3605 (authorizing a court to
exercise jurisdiction over a person on supervised release if such jurisdiction has
been transferred by the sentencing court).
      With respect to the contention that the incident report would affect his
custody classification if his supervised release were revoked, Watkins must
satisfy the case-or-controversy requirement of Article III, § 2 of the Constitution.
See Spencer v. Kemna, 523 U.S. 1, 7 (1998). To do so, Watkins must show that
the disciplinary action has or will cause him to suffer adverse consequences. See
id. at 7-8; Bailey v. Southerland, 821 F.2d 277, 278-79 (5th Cir. 1987) (holding
that a federal prisoner’s appeal from the denial of a § 2241 petition seeking the
expungement of disciplinary reports and restoration of good time credit was
moot because the court could not provide him with relief after he was released
and the prisoner did not allege that he would be subject to future adverse
consequences because of the incident report). His contention here is the type of

                                         2
   Case: 11-40765   Document: 00511822447      Page: 3   Date Filed: 04/16/2012

                                 No. 11-40765

speculative hypothetical consequence rejected by the Supreme Court because it
is contingent on his violating the conditions of his supervised release, a
possibility he could avoid by complying with the district court’s conditions. See
Spencer, 523 U.S. at 15. Therefore, the district court did not err when it
dismissed Watkins’s § 2241 petition as moot.
      AFFIRMED.




                                       3